Citation Nr: 1020526	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  04-29 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Whether the Veteran submitted a timely substantive 
appeal following the statement of the case issued on 
July 26, 1991, pertaining to the issue of entitlement 
to service connection for depression.

2.  Entitlement to an initial disability rating in 
excess of 50 percent for service-connected major 
depression for the period prior to June 6, 2000.


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
April 1982.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 
2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  

The Veteran provided testimony at a February 2010 
Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is associated 
with the claims file.

In the March 2003 rating decision on appeal, the RO 
found that a February 10, 1992, RO rating decision 
contained CUE insofar as it was found at that time that 
new and material evidence had not been received to 
reopen a claim for service connection for depression.  
The RO found by clear and unmistakable evidence that 
new and material evidence had been received and that 
service connection for major depression was warranted, 
effective November 1, 1991.  The RO assigned an initial 
rating of 50 percent for service-connected depression 
the period from November 1, 1991, through June 5, 2000, 
and a rating of 100 percent from June 6, 2000, forward.   

The Veteran seeks an effective date of December 7, 
1989, for service connection for depression and a 100 
percent rating from December 7, 1989, forward.  (See 
May 2003 notice of disagreement; VA Form 9 received in 
August 2004).  This has resulted in the two issues on 
appeal:  First, the Veteran seeks a finding that he had 
submitted a timely substantive appeal with respect to 
the denial of his original claim for service connection 
for depression received on December 7, 1989; and 
second, he contends that his service-connected 
depression should be rated as 100 percent disabling 
from December 7, 1989, forward.  (See May 2003 notice 
of disagreement, Statement of the Case issued in July 
2004; VA Form 9 received in August 2004.)  The issues 
on appeal have been phrased accordingly on the title 
page of this decision. 

In this decision, the Board grants the Veteran's appeal 
for a finding that a timely substantive appeal was 
received with respect to his original claim for service 
connection for depression received on December 7, 1989.  
The Board further finds that an initial rating of 100 
percent is warranted for the period from December 7, 
1989, to February 13, 1990, since the Veteran was 
hospitalized at VA during that period for depression, 
and thus was demonstrably unable to obtain or retain 
employment during that time.

The remaining matter on appeal is entitlement to an 
initial disability rating in excess of 50 percent for 
service-connected depression for the period from 
February 14, 1990, to June 5, 2000, which is addressed 
in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection 
for depression was received on December 7, 1989; he was 
notified by letter of the denial of this claim on 
October 1, 1990.

2.  A written statement from the Veteran was received 
on September 26, 1991, within one year of a rating 
decision issued on October 1, 1990, and in response to 
a statement of the case issued on July 26, 1991.

3.  The statement received on September 26, 1991, 
included the word "Appeal" in the header, was a direct 
response to the July 26, 1991, statement of the case, 
and explained specifically and clearly the Veteran's 
factual dispute with the statement of the case.  

4.  The Veteran was demonstrably unable to obtain or 
retain employment due to service-connected depression 
from December 7, 1989, to February 13, 1990.


CONCLUSIONS OF LAW

1.  A timely substantive appeal was received on 
September 26, 1991, in response to a rating decision 
issued on October 1, 1990, and a statement of the case 
issued on July 26, 1991.  See 38 U.S.C.A. §§ 5107, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.102 (2009); 38 
C.F.R. §§ 19.123(a), 19.129 (1991). 

2.  The criteria for an effective date of December 7, 
1989, for service connection for depression are met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).

3.  The criteria for a disability rating of 100 percent 
for service-connected depression for the period from 
December 7, 1989, to February 13, 1990, are met.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9405 (1989).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) redefines the 
obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 
2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to find that the Veteran submitted a timely 
substantive appeal with respect to the RO denial of his 
December 7, 1989, claim for service connection for an 
acquired psychiatric disorder, diagnosed as depression.  
Therefore, no further notice or development is needed 
with respect to this issue.


Merits of the Claim

On December 7, 1989, the RO received the Veteran's 
claim for service connection for depression.

On October 1, 1990, the Veteran was mailed notice that 
his claim for depression had been denied.

On May 23, 1991, the RO received from the Veteran a 
timely notice of disagreement with the October 1, 1990, 
RO rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.129 (1991), infra.  There is no dispute or 
question as to whether the notice of disagreement was 
timely filed.

On July 26, 1991, the RO issued the Veteran a statement 
of the case on the issue of entitlement to service 
connection for depression.  Apparently by an attached 
uncompleted VA Form 9, he was informed that he could 
request an additional 60 days to file his appeal or 
submit evidence.

On September 26, 1991, the RO received from the Veteran 
a statement in support of claim, the body of which 
reads as follows:

Re:  Appeal / Notice of Disagreement

I received my Statement of the Case dated July 26, 
1991.

I am in the process of obtaining some new and 
material evidence to support my claim that my 
chronic condition began with the death of my 
daughter when I was on active duty.
       
Please allow me an additional sixty days to 
furnish this additional evidence.
       
Please notify me if this request is granted or 
denied.

On October 17, 1991, the RO informed the Veteran that 
the period for filing a substantive appeal had closed 
on October 1, 1991, and that an extension would not be 
granted for the time for filing his substantive appeal.  

On October 22, 1991, the Veteran's representative 
contacted the RO by telephone and correctly noted that 
the request for an extension had been received within 
one year of October 1, 1990, notice of the rating 
decision denying service connection for depression.  
The conversation is recorded by an RO report of contact 
sheet.  The representative requested a response to the 
assertion that the request for an extension was 
received within one year of notice of the original 
decision.  The RO did not reply.

On November 1, 1991, the RO received from the Veteran a 
medical opinion relating his current depression to the 
death of his daughter, which occurred during active 
service.  This document is currently construed by the 
RO as new and material evidence that was sufficient to 
reopen the claim for service connection for depression, 
and as the basis for the November 1, 1991, effective 
date for service connection for depression.  (See RO 
rating decision dated in March 2003.)

The Board may only exercise jurisdiction over an issue 
after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit 
sought, and a timely substantive appeal.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002).

38 C.F.R. § 19.123(a) (Substantive Appeal) as in effect 
in 1991, provides as follows:

A substantive appeal shall consist of a 
properly completed VA Form 1-9, Appeal to 
Board of Veterans Appeals, or correspondence 
containing the necessary information.  The 
appeal should set out specific arguments 
relating to errors of fact or law.  To the 
extent feasible the argument should be related 
to specific items in the statement of the 
case.  This is the last action the appellant 
needs to take to perfect the appeal.  The 
Board will construe such arguments in a 
liberal manner for purposes of determining 
whether they raise issues on appeal.

(Emphasis added.)

38 C.F.R. § 19.129 (Time limit for filing), as in 
effect in 1991, provides as follows: 

(a) Notice of Disagreement.  A notice of 
disagreement shall be filed within 1 year from the 
date of mailing of notification of the initial 
review and determination; otherwise, that 
determination will become final.  The date of the 
letter of notification will be considered the date 
of mailing for purposes of determining whether a 
timely appeal has been filed.

(b) Substantive appeal.  A substantive appeal shall 
be filed within 60 days from the date of mailing of 
the statement of the case, or within the remainder 
of the 1-year period from the date of mailing of 
the notification of the initial review and 
determination being appealed, whichever period ends 
later.  The date of the statement of the case will 
itself be considered the date of mailing for the 
purposes of determining whether a timely appeal has 
been filed.

The standard of proof to be applied in decisions on 
claims for veterans' benefits is set forth in 38 
U.S.C.A. § 5107 (West 2002).  A veteran is entitled to 
the benefit of the doubt when there is an approximate 
balance of positive and negative evidence.  See 38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

In Ortiz v. Shinseki, 23 Vet. App. 353, 356 (2010), the 
Court of Appeals for Veterans Claims, after a detailed 
review of the statutory and regulatory history 
pertaining to the substantive appeal, held as follows:

Based on the language, history, and complete 
structure of the statute creating the 
Substantive Appeal procedure, it is clear 
that the statute must be interpreted as 
placing a burden on claimants to expand upon 
their initial disagreement with the RO 
decision by setting forth-however 
inartfully-a particular theory of error for 
the Board to decide.

In compliance with Ortiz, the Board finds that the 
September 26, 1991, written statement from the Veteran 
constitutes a substantive appeal and a request for an 
additional 60 days to submit evidence before the case 
is forwarded to the Board.  The Veteran's September 26, 
1991, statement is a substantive appeal insofar as it 
included in the header the word "Appeal"; is a direct 
response to the statement of the case; and explains 
clearly and specifically the Veteran's factual dispute 
with the statement of the case.  By include the word 
'appeal' in the header it explicitly expresses the 
Veteran's intent to appeal his claim in response to the 
statement of the case.  Further, and critically, in his 
September 26, 1991, statement the Veteran responded 
directly to the statement of the case by disputing a 
finding of fact insofar as he contended that his 
depression was related to active service by reason of 
his daughter's death during active service, and further 
indicated that new and material evidence to this effect 
was forthcoming within the next 60 days.  See Ortiz v. 
Shinseki, 23 Vet. App. 353, 356 (2010).  

In fact, the new evidence was received in less than 60 
days, on November 1, 1991, and was ultimately the basis 
for the grant of service connection.  Clearly, this 
course of events is most logically construed as an 
active pursuit of an appeal rather than an attempt to 
reopen a claim after a final denial. 

Moreover, while it has been held that the formality of 
perfecting an appeal to the Board is part of a "clear 
and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement 
and a formal appeal," Roy v. Brown, 5 Vet. App. 554, 
556 (1993), it has also been held that dismissal of an 
appeal for failure to file a substantive appeal is 
discretionary on the Board's part, as unlike the notice 
of disagreement, the filing of a substantive appeal is 
not jurisdictional. See Gomez v. Principi, 17 Vet. App. 
369 (2003) (Holding that the penalty of dismissal for 
failure to file a substantive appeal is expressly 
permissive); Beyrle v. Brown, 9 Vet. App. 24 (1996); 
Rowell v. Principi, 4 Vet. App. 9 (1993).

Under any interpretation, the Veteran's statement 
received by the RO on September 26, 1991, met his 
burden of expressing an intent to appeal and 
identifying his specific area of factual dispute in 
response to the statement of the case.  The statement 
therefore meets the substantive regulatory and legal 
requirements for a substantive appeal.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 19.123(a); Ortiz, 23 
Vet. App. at 356.  This substantive appeal was received 
on September 26, 1991, after the statement of the case 
and within one year of notification on October 1, 1990, 
of the denial of the Veteran's original claim for 
service connection for depression, and was therefore 
timely.   See 38 C.F.R. § 19.129 (1991).

Since the Veteran's claim for service connection was 
received, as he contends, on December 7, 1989, and was 
properly appealed, an effective date for service 
connection for depression of December 7, 1989, the date 
of claim, is warranted, in light of the fact that the 
Veteran was hospitalized for depression as of December 
7, 1989, and the RO's finding of clear and unmistakable 
error in the RO denial of service connection in its 
rating decision dated in February 1992.  See U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (effective date 
for service connection is generally date of claim or 
date entitlement arose, whichever is later).  This is a 
full grant of the effective date sought by the Veteran.  
(See notice of disagreement received in May 2003.)  

Further, a rating of 100 percent is warranted for the 
period from December 7, 1989, to February 13, 1990, 
since the Veteran was hospitalized at VA during that 
period for depression, and therefore was demonstrably 
unable to obtain or retain employment during that time.  
See 38 C.F.R. § 4.130, General Rating Formula for 
Psychoneurotic Disorders, Diagnostic Code 9405 (1989) 
(criteria for 100 percent rating for depression include 
where Veteran is demonstrably unable to obtain or 
retain employment).  

For the period from December 7, 1989, to February 13, 
1990, the Board has awarded the effective date and 
initial rating sought by the Veteran on appeal, and the 
earliest effective date and highest initial rating 
available under the law by application of undisputed 
facts as to degree of disability, date of claim and 
date entitlement arose.  Accordingly, the Veteran is 
not prejudiced by the Board's initial determinations as 
to these matters.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

A timely substantive appeal is found to have been 
received following the statement of the case issued on 
July 26, 1991, pertaining to the issue of entitlement 
to service connection for depression.

An effective date of December 7, 1989, for service 
connection for depression is granted.

A rating of 100 percent for service-connected 
depression for the period from December 7, 1989, to 
February 13, 1990, is granted.


REMAND

Remaining for adjudication in the first instance is the 
matter of the initial rating to be assigned for the 
Veteran's service-connected depression for the period 
from February 14, 1990, to October 31, 1990.  The Board 
cannot find that its adjudication of this aspect of the 
Veteran's appeal in the first instance would not be of 
prejudice to the Veteran's claim.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Further, the Board finds that a medical opinion is 
required for adjudication of the claim for a rating in 
excess of 50 percent for the period from February 14, 
1990, to January 5, 2000, as to the level of 
psychiatric disability present during that time.  See 
38 U.S.C.A. § 5103A(d).  This should include an opinion 
as to the Veteran's employability during this time 
frame.  See 38 C.F.R. § 4.130 38 C.F.R. § 4.130, 
General Rating Formula for Psychoneurotic Disorders, 
Diagnostic Code 9405 (1989-1995) (criteria for 100 
percent rating for depression include where Veteran is 
demonstrably unable to obtain or retain employment).  

The Board notes that the criteria for psychiatric 
disabilities were substantially revised effective 
November 7, 1996.  With respect to rating of disability 
for psychiatric disability as in effect prior to 
November 7, 1996, the Veteran's psychiatric disability 
must be rated under the older criteria, regardless of 
whether the new criteria are more favorable to his 
claim; while, for the period from November 7, 1996, 
forward, the Veteran's claim should be rated pursuant 
to the set of criteria which is more favorable to his 
claim.  See VAOPGCPREC 3-2000.

Additionally, VA should assist the Veteran in obtaining 
any adequately identified evidence relevant to the 
Veteran's employability or level of psychiatric 
disability for the period from February 14, 1990, to 
June 5, 2000.  See 38 C.F.R. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following 
action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated him for 
psychiatric disability during the 
period from February 1990 to June 2000, 
and all records pertaining to 
employability for the period from 
February 1990 to June 2000.  

a) After obtaining any appropriate 
authorizations for release of medical 
or employment information, the RO 
should obtain records that have not 
been previously obtained from each 
health care provider or source of 
information regarding employability 
the Veteran identifies.  

b) The Veteran should also be advised 
that with respect to private medical 
or employment evidence he may 
alternatively obtain the records on 
his own and submit them to the RO.

2.  The RO/AMC, after waiting an 
appropriate time period for the 
Veteran to respond, shall forward the 
Veteran's claims file for review by a 
VA mental health clinician for the 
purpose of obtaining a medical 
opinion.  If deemed both feasible by 
the RO/AMC, (e.g., the Veteran no 
longer remains incarcerated or 
hospitalized and a further examination 
is required), the RO/AMC may schedule 
the Veteran for any appropriate VA 
mental disorders examinations.  

The purpose of the claims file review 
is to determine the severity of the 
Veteran's service-connected depression 
for the period from February 14, 1990, 
to June 5, 2000, and to determine 
whether the Veteran was demonstrably 
unable to obtain or retain employment 
due to service-connected depression 
for the period from February 14, 1990, 
to June 5, 2000.

The following considerations will 
govern the examination:

(a) The claims folder, including 
all medical records, and a copy of 
this remand, will be reviewed by 
the clinician.  The clinician must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained, and a copy of 
this remand.

(b) If deemed necessary by the 
clinician to render the opinions 
requested, the Veteran must be 
scheduled for medical examinations.  
All indicated tests and studies 
must be performed, and any 
indicated consultations must be 
scheduled.

(c) To the extent practicable, the 
clinician must discuss the nature 
and severity of psychiatric 
disability experienced by the 
Veteran from February 14, 1990, to 
June 5, 2000.  This must include:

i) All reasonably 
ascertainable diagnoses and 
symptoms present from February 
14, 1990, to June 5, 2000.

ii) Assignment of a global 
assessment of functioning 
(GAF) score for the period 
from February 14, 1990, to 
June 5, 2000, or for separate 
periods of time during this 
time frame if appropriate, and 
a rationale for the GAF 
score(s) assigned.

iii) A medical opinion as to 
whether the Veteran was 
demonstrably unable to obtain 
or retain employment due to 
service-connected depression 
during all or part of the time 
period from February 14, 1990, 
to June 5, 2000.

(d) In all conclusions, the mental 
health clinician must identify and 
explain the medical basis or bases, 
with identification of the evidence 
of record.  The clinician is to 
specifically address in his or her 
conclusion the issue contained in 
the purpose of the examination--the 
severity of the Veteran's service-
connected depression for the period 
from February 14, 1990, to June 5, 
2000, and to determine whether the 
Veteran was demonstrably unable to 
obtain or retain employment due to 
service-connected depression for 
the period from February 14, 1990, 
to June 5, 2000.  

(e) If the mental health clinician 
is unable to render any requested 
opinion without resort to pure 
speculation, he or she should so 
state; however, a complete rationale 
for such a finding must be provided.

3.  Adjudicate the matter of the 
initial rating for depression to be 
assigned from for the period from 
February 14, 1990, to October 31, 
1990, and readjudicate the matter of 
an initial rating in excess of 50 
percent for depression for the period 
from November 1, 1991, to June 5, 
1990.  

i) With respect to rating 
psychiatric disability for the 
period prior to November 7, 1996, 
the Veteran's psychiatric 
disability must be rated under the 
older criteria in effect during 
that time, regardless of whether 
the newer criteria are more 
favorable to his claim; while, for 
the period from November 7, 1996, 
forward, the Veteran's claim should 
be rated pursuant to the set of 
criteria that is more favorable to 
his claim.

ii) If any benefit sought remains 
denied the Veteran and his 
representative should be provided a 
supplemental statement of the case 
and an appropriate period of time 
for response.

Thereafter, subject to current appellate procedure, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  No action is 
required of the Veteran until he is otherwise notified 
by the RO.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


